 

CONSENT TO FINANCING AGREEMENT

 

CONSENT, dated as of July 27, 2018 (this “Waiver”), to the Financing Agreement,
dated as of December 27, 2017 (as amended, supplemented, replaced or otherwise
modified from time to time, the “Financing Agreement”), by and among Rhino
Resource Partners LP, a Delaware limited partnership (the “Parent”), Rhino
Energy LLC, a Delaware limited liability company (“Rhino”), each subsidiary of
Rhino listed as a “Borrower” on the signature pages thereto (together with
Rhino, each a “Borrower” and collectively, the “Borrowers”), each subsidiary of
the Parent listed as a “Guarantor” on the signature pages thereto (together with
the Parent and each other Person that executes a joinder agreement and becomes a
“Guarantor” thereunder, each a “Guarantor” and collectively, the “Guarantors”),
the lenders from time to time party thereto (each a “Lender” and collectively,
the “Lenders”), Cortland Capital Market Services LLC (“Cortland”), as collateral
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Collateral Agent”), Cortland, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”) and CB Agent Services LLC,
as origination agent for the Lenders (in such capacity, together with its
successors and permitted assigns in such capacity, the “Origination Agent” and
together with the Collateral Agent and the Administrative Agent, each an “Agent”
and collectively, the “Agents”).

 

WHEREAS, the Borrowers and the Guarantors have requested that the Agents and the
Lenders consent to certain actions.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1. Definitions in Consent. Any capitalized term used herein and not defined
shall have the meaning assigned to it in the Financing Agreement.

 

2. Consent and Waiver.

 

(a) Pursuant to the request by the Loan Parties, but subject to satisfaction of
the conditions set forth in Section 4 hereof, and in reliance upon (A) the
representations and warranties of Loan Parties set forth herein and in the
Financing Agreement and (B) the agreements of the Loan Parties set forth herein,
the Agents and the Lenders hereby (x) (i) consent to the Borrowers requesting a
Term Loan in the aggregate principal amount of $5,000,000 (the “July 2018 Term
Loan”) be made to the Borrowers pursuant to the Delayed Draw Term Loan
Commitment and (ii) agree to make the July 2018 Term Loan to the Borrowers;
provided, that the Loan Parties acknowledge and agree that (1) the July 2018
Term Loan must be repaid in full on or before October 26, 2018 and (2) the
failure to repay the July 2018 Term Loan on or before October 26, 2018 shall
constitute an immediate Event of Default, (y) waive the requirements with
respect to the sale of the shares of Mammoth Energy Securities, Inc. set forth
in the Consent to the Financing Agreement, dated as of April 17, 2018 by and
among the Borrowers, the Guarantors, the Lenders and the Agents and (z) waive
any Event of Default that has or would otherwise arise under Section 9.01(c) of
the Financing Agreement solely by reason of the Loan Parties failing to comply
with the Fixed Charge Coverage Ratio covenant in Section 7.03(b) of the
Financing Agreement for the fiscal quarter ending June 30, 2018.

 

   

 

 

(b) The consents and waivers in this Section 2 shall be effective only in these
specific instances and for the specific purposes set forth herein and do not
allow for any other or further departure from the terms and conditions of the
Financing Agreement or any other Loan Document, which terms and conditions shall
continue in full force and effect.

 

3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

 

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other writing delivered by or on behalf of the
Loan Parties to any Agent or any Lender pursuant to the Financing Agreement or
any other Loan Document on or prior to the Consent Effective Date are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to materiality or “Material Adverse Effect” in the text
thereof, which representations and warranties shall be true and correct in all
respects subject to such qualification) on and as of the Consent Effective Date
as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
materiality or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date), and no Default or Event
of Default has occurred and is continuing as of the Consent Effective Date or
would result from this Consent becoming effective in accordance with its terms.

 

(b) Organization, Good Standing, Etc. Each Loan Party (i) is a is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and to execute this Consent and
deliver each Loan Document to which it is a party, and to consummate the
transactions contemplated hereby and by the Financing Agreement, and (iii) is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause (iii)) where the failure to be so qualified
and in good standing could reasonably be expected to have a Material Adverse
Effect.

 

(c) Authorization; Enforceability. The execution, delivery and performance of
this Consent by the Loan Parties, and the performance of the Financing
Agreement, (i) have been duly authorized by all necessary action and (ii) have
been duly authorized, executed and delivered by the Loan Parties and constitute
legal, valid and binding obligations of the Loan Parties, enforceable in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally.

 

 -2- 

 

 

(d) Governmental Approvals; No Conflicts. The execution, delivery and
performance of this Consent by each Loan Party, and the performance of the
Financing Agreement, (i) have been duly authorized by all necessary action, (ii)
do not and will not contravene (A) any of its Governing Documents, (B) any
applicable material Requirement of Law or (C) any material Contractual
Obligation binding on or otherwise affecting it or any of its properties, (iii)
do not and will not result in or require the creation of any Lien (other than
pursuant to any Loan Document) upon or with respect to any of its properties,
and (iv) do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to its operations or any of its properties,
except, in the case of clause (iv), to the extent where such contravention,
default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal could not reasonably be expected to have a Material Adverse Effect.

 

4. Conditions to Effectiveness. The effectiveness of this Consent is subject to
the fulfillment, in a manner satisfactory to the Origination Agent, of the
following condition precedent (the first date upon which such condition shall
have been satisfied being herein called the “Consent Effective Date”):

 

(a) The Agents and the Required Lenders shall have executed this Consent and
received a counterpart of this Consent that bears the signatures of each Loan
Party.

 

(b) The representations and warranties contained in this Consent and in Article
VI of the Financing Agreement and in each other Loan Document shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to materiality or “Material Adverse Effect” in the text
thereof, which representations and warranties shall be true and correct in all
respects subject to such qualification) on and as of the Consent Effective Date
as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
materiality or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date).

 

(c) No Default or Event of Default shall have occurred and be continuing on the
Consent Effective Date or result from this Consent becoming effective in
accordance with its terms.

 

(d) The Borrowers shall have paid on or before the Consent Amendment Effective
Date a consent fee to the Administrative Agent, for the benefit of the Lenders
in accordance with their Pro Rata Shares, in an amount equal to $595,563.75 in
cash.

 

(e) The Borrowers shall have paid on or before the Consent Amendment Effective
Date all fees, costs and expenses then payable pursuant to Section 2.06 and
Section 12.04 of the Financing Agreement, including, without limitation, the
reasonable fees and expenses of Schulte Roth & Zabel LLP, counsel to the
Origination Agent.

 

 -3- 

 

 

5. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Affiliates has any claim or cause of action against any Agent or
any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) and (b) each Agent and each Lender
has heretofore properly performed and satisfied in a timely manner all of its
obligations to such Loan Party and its Affiliates under the Financing Agreement
and the other Loan Documents. Notwithstanding the foregoing, the Agents and the
Lenders wish (and each Loan Party agrees) to eliminate any possibility that any
past conditions, acts, omissions, events or circumstances would impair or
otherwise adversely affect any of the Agents’ and the Lenders’ rights,
interests, security and/or remedies under the Financing Agreement and the other
Loan Documents. Accordingly, for and in consideration of the agreements
contained in this Consent and other good and valuable consideration, each Loan
Party (for itself and its Affiliates and the successors, assigns, heirs and
representatives of each of the foregoing) (collectively, the “Releasors”) does
hereby fully, finally, unconditionally and irrevocably release and forever
discharge each Agent, each Lender and each of their respective Affiliates,
officers, directors, employees, attorneys, consultants and agents (collectively,
the “Released Parties”) from any and all debts, claims, obligations, damages,
costs, attorneys’ fees, suits, demands, liabilities, actions, proceedings and
causes of action, in each case, whether known or unknown, contingent or fixed,
direct or indirect, and of whatever nature or description, and whether in law or
in equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done on or prior to the Consent Effective Date arising out of, connected with or
related in any way to this Consent, the Financing Agreement or any other Loan
Document, or any act, event or transaction related or attendant thereto, or the
agreements of any Agent or any Lender contained therein, or the possession, use,
operation or control of any of the assets of each Loan Party, or the making of
any Loans or other advances, or the management of such Loans or advances or the
Collateral on or prior to the Consent Effective Date.

 

As to each and every claim released hereunder, each Loan Party hereby represents
that it has received the advice of legal counsel with regard to the releases
contained herein, and having been so advised, specifically waives the benefit of
the provisions of Section 1542 of the Civil Code of California which provides as
follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

As to each and every claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 

 -4- 

 

 

Each Loan Party acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agrees that this instrument shall be
and remain effective in all respects notwithstanding any such differences or
additional facts. Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of the Released Parties
above that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) the Released Parties on the basis of any claim released, remised and
discharged by such Person pursuant to the above release. Each Loan Party further
agrees that it shall not dispute the validity or enforceability of the Financing
Agreement or any of the other Loan Documents or any of its obligations
thereunder, or the validity, priority, enforceability or the extent of
Collateral Agent’s Lien on any item of Collateral under the Financing Agreement
or the other Loan Documents. If any Loan Party or any of its respective
successors, assigns, or officers, directors, employees, agents or attorneys, or
any Person acting for or on behalf of, or claiming through it violate the
foregoing covenant, such Person, for itself and its successors, assigns and
legal representatives, agrees to pay, in addition to such other damages as the
Released Parties may sustain as a result of such violation, all attorneys’ fees
and costs incurred by the Released Parties as a result of such violation.

 

Each Lender hereby acknowledges and agrees that, on the Consent Effective Date:
(a) neither it nor any of its Affiliates has any claim or cause of action
arising on or prior to the Consent Effective Date against Cortland Capital
Market Services LLC, Colbeck Capital Management, LLC or CB Agent Services LLC
(or any of their respective Affiliates, officers, directors, employees,
attorneys, consultants or agents) under the Financing Agreement and the other
Loan Documents and (b) each of Cortland Capital Market Services LLC, Colbeck
Capital Management, LLC, CB Agent Services LLC and their respective Affiliates
has, prior to the Consent Effective Date, properly performed and satisfied in a
timely manner all of its obligations prior to the Consent Effective Date to such
Lender and its Affiliates under the Financing Agreement and the other Loan
Documents. Notwithstanding the foregoing, Cortland Capital Market Services LLC,
Colbeck Capital Management, LLC, CB Agent Services LLC and their respective
Affiliates wish (and each Lender agrees) to eliminate, to the fullest extent
permitted under applicable law, any possibility that any past conditions, acts,
omissions, events or circumstances which occurred prior to the Consent Effective
Date would give rise to any claim by any Lender against Cortland Capital Market
Services LLC, Colbeck Capital Management, LLC, CB Agent Services LLC and their
respective Affiliates under the Financing Agreement and the other Loan
Documents. Accordingly, for and in consideration of the agreements contained in
this Amendment and other good and valuable consideration, each Lender (for
itself and its Affiliates and the successors, assigns, heirs and representatives
of each of the foregoing) (collectively, the “Lender Releasors”) does hereby
fully, finally, unconditionally and irrevocably release and forever discharge
Cortland Capital Market Services LLC, Colbeck Capital Management, LLC, CB Agent
Services LLC and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively, the
“Colbeck/Cortland Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, arising on or prior to
the Consent Effective Date, whether known or unknown, contingent or fixed,
direct or indirect, and of whatever nature or description, and whether in law or
in equity, under contract, tort, statute or otherwise, which any Lender Releasor
has heretofore had or now or hereafter can, shall or may have against any
Colbeck/Cortland Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the Consent Effective Date
and arising out of, connected with or related in any way to this Amendment, the
Financing Agreement or any other Loan Document, or any act, event or transaction
on or prior to the Consent Effective Date related or attendant thereto, or the
agreements of Cortland Capital Market Services LLC, Colbeck Capital Management,
LLC, CB Agent Services LLC or any of their respective Affiliates contained
therein, or the possession, use, operation or control of any of the assets of
each Loan Party, or the making of any Loans or other advances, or the management
of such Loans or advances or the Collateral on or prior to the Consent Effective
Date.

 

 -5- 

 

 

As to each and every claim released hereunder, each Lender hereby represents
that it has received the advice of legal counsel with regard to the releases
contained herein, and having been so advised, specifically waives the benefit of
the provisions of Section 1542 of the Civil Code of California which provides as
follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

As to each and every claim released hereunder, each Lender also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 

6. Miscellaneous.

 

(a) Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (i) acknowledges and consents to this Consent, (ii)
confirms and agrees that the Financing Agreement and each other Loan Document to
which it is a party is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects except that on and after the
Consent Effective Date all references in any such Loan Document to “the
Financing Agreement”, the “Agreement”, “thereto”, “thereof”, “thereunder” or
words of like import referring to the Financing Agreement shall mean the
Financing Agreement as amended by this Consent, and (iii) confirms and agrees
that to the extent that any such Loan Document purports to assign or pledge to
the Collateral Agent for the benefit of the Agents and the Lenders, or to grant
to the Collateral Agent for the benefit of the Agents and the Lenders a security
interest in or Lien on, any Collateral as security for the Obligations of the
Loan Parties from time to time existing in respect of the Financing Agreement
(as amended hereby) and the other Loan Documents, such pledge, assignment and/or
grant of the security interest or Lien is hereby ratified and confirmed in all
respects. This Consent does not and shall not affect any of the obligations of
the Loan Parties, other than as expressly provided herein, including, without
limitation, the Loan Parties’ obligations to repay the Loans in accordance with
the terms of Financing Agreement, or the obligations of the Loan Parties under
any Loan Document to which they are a party, all of which obligations shall
remain in full force and effect. Except as expressly provided herein, the
execution, delivery and effectiveness of this Consent shall not operate as a
waiver of any right, power or remedy of the Agents or any Lender under the
Financing Agreement or any other Loan Document, nor constitute a waiver of any
provision of the Financing Agreement or any other Loan Document.

 

 -6- 

 

 

(b) Counterparts. This Consent may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Consent by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Consent.

 

(c) Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Consent for any other purpose.

 

(d) Governing Law. This Consent shall be governed by, and construed in
accordance with, the laws of the State of New York. The parties agree that all
actions or proceedings arising in connection with this Consent shall be tried
and litigated only in the state and to the extent permitted by applicable law,
federal courts located in the county of New York, state of New York. Each Loan
Party, each Agent and each Lender waives, to the extent permitted under
applicable law, any right each may have to assert the doctrine of forum non
conveniens or to object to venue to the extent any proceeding is brought in
accordance with this Section 6(d).

 

(e) Costs and Expenses. The Borrowers will pay on demand all reasonable fees,
costs and expenses of the Agents and the Lenders in connection with the
preparation, execution and delivery of this Consent or otherwise payable under
the Financing Agreement, including, without limitation, reasonable fees,
disbursements and other charges of counsel to the Agents.

 

(f) Loan Document. Each Loan Party hereby acknowledges and agrees that this
Consent constitutes a “Loan Document” under the Financing Agreement.
Accordingly, it shall be an Event of Default under the Financing Agreement if
(i) any representation or warranty made by a Loan Party under or in connection
with this Consent shall have been untrue, false or misleading in any material
respect when made, or (ii) any Loan Party shall fail to perform or observe any
term, covenant or agreement contained in this Consent. Any provision of this
Consent that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.

 

(g) Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS WAIVER OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 -7- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
and delivered as of the date set forth on the first page hereof.

 

  BORROWERS:       RHINO ENERGY LLC       By:

/s/ Richard A. Boone

  Name: Richard A. Boone   Title: President & Chief Executive Officer

 

  RHINO EXPLORATION LLC   RHINO TECHNOLOGIES LLC   SPRINGDALE LAND LLC   CAM
MINING LLC   MCCLANE CANYON MINING LLC   HOPEDALE MINING LLC   CAM-OHIO REAL
ESTATE LLC   CAM-KENTUCKY REAL ESTATE LLC   CAM-COLORADO LLC   TAYLORVILLE
MINING LLC   LEESVILLE LAND LLC   CAM AIRCRAFT LLC   CASTLE VALLEY MINING LLC  
PENNYRILE ENERGY LLC

 

  By:

/s/ Richard A. Boone

  Name: Richard A. Boone   Title: President & Chief Executive Officer

 



   

 

 

  GUARANTORS:         RHINO RESOURCE PARTNERS LP         By: Rhino GP LLC, its
general partner         By: /s/ Richard A. Boone   Name: Richard A. Boone  
Title: President & Chief Executive Officer



 

  RHINO TRUCKING LLC   RHINO SERVICES LLC   RHINO OILFIELD SERVICES LLC   TRIAD
ROOF SUPPORT SYSTEMS LLC   RHINO COALFIELD SERVICES LLC   RHINO NORTHERN
HOLDINGS LLC   CAM-BB LLC   CAM COAL TRADING LLC

 



  By: /s/ Richard A. Boone   Name: Richard A. Boone   Title: President & Chief
Executive Officer



 

   

 

 



  COLLATERAL AGENT AND ADMINISTRATIVE AGENT:         CORTLAND CAPITAL MARKET
SERVICES LLC                               By: /s/ Emily Ergang Pappas   Name:
Emily Ergang Pappas   Title: Associate Counsel



 

   

 

 



  ORIGINATION AGENT:         CB AGENT SERVICES LLC       By: /s/ Morris Beyua  
Name: Morris Beyua   Title: Partner & COO



 

   

 

 



  LENDER:         COLBECK STRATEGIC LENDING MASTER, L.P.         By: Colbeck
Capital Management, LLC, its investment manager         By: /s/ Baabur Khondker
  Name: Baabur Khondker   Title: Chief Financial Officer



 

   

 

 



  LENDER:       CION INVESTMENT CORPORATION         By: /s/ Gregg Bresner  
Name: Gregg Bresner   Title: President & CIO



 

   

 

 

  LENDER:       33RD STREET FUNDING, LLC         By: /s/ Gregg Bresner   Name:
Gregg Bresner   Title: President & CIO

 

Signature pages to Consent to Financing Agreement

 

   

 

 